Citation Nr: 9930153	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from  May 1987 to May 1992.  

In August 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for bilateral hearing loss, tinnitus, residuals of lumbar 
disc disease and strain, a right ankle injury, nasal 
infection or sinusitis, and multiple joint pain due to an 
undiagnosed illness.  The veteran thereafter expressed 
disagreement with the denials, except for entitlement to 
service connection for bilateral hearing loss, and perfected 
an appeal.  In May 1998 and January 1999 rating actions, the 
RO granted entitlement to service connection for residuals of 
right ankle sprains, tinnitus, and arthralgia of multiple 
joints, all separately rated as 10 percent disabling, 
effective from August 14, 1995.  Service connection for 
allergic rhinitis was also granted but it was rated as 
noncompensably disabling, effective from August 14, 1995.

In view of the foregoing development, the only issue 
remaining on appeal is entitlement to service connection for 
residuals of a low back disability.  With respect to the 
other service connection issues perfected for appeal, the 
record shows that the issues in controversy have been 
resolved and there are no allegations of error of fact or law 
for the Board to consider.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 1991). 


FINDINGS OF FACT

1.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

2.  The evidence does not tend to show that the veteran's low 
back injury is related to service.  The evidence shows that 
the veteran's currently diagnosed low back injury was 
sustained subsequent to service and that his complaints are 
attributable to a diagnosable disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lower 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  VA law provides that for disability 
resulting from a personal injury incurred or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during other than a period of war, the 
United States will pay compensation to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
such injury or disease was incurred or preexisting injury or 
disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)(ii) 
(1999).

For the purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War and the Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317 
(1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(2), (3), (4), (5).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

As in any case, a persons who submits a claim for benefits 
under the law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If the veteran fails to submit a well grounded 
claim, his appeal fails as to that claim, and the VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. § 5107(a); Epps, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

For Persian Gulf War claims, based on the above-referenced 
statutory and regulatory terms, the necessary elements of a 
claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOGCPREC 4-99 (May 3, 1999).

Review of the record in this case shows that the veteran's 
claim of entitlement to service connection for a low back 
disability is not well grounded, either on a direct basis or 
presumptive basis.  The medical evidence is devoid of any 
findings indicating that the veteran's currently diagnosed 
lower back pain is related to service or any events from 
service and the veteran's complaints of lower back pain are 
attributable to a diagnosed disability.

Here, the service medical records show that in April 1991 the 
veteran complained of lower back pain lasting over a week but 
denied sustaining any injury or performing any lifting.  At 
that time, the examiner noted mild tenderness over the 
lumbosacral area and an assessment of muscle strain lower 
back.  However, on discharge examination in February 1992, 
clinical evaluation of the musculoskeletal system was normal, 
and on the accompanying Report of Medical History, the 
veteran denied experiencing any recurrent back pain.

The record also contains a May 1993 report showing that the 
veteran complained of recurring lower back pain in January 
1993.  The reports also show that the veteran recalled 
performing heavy lifting at work but and that prior to that 
visit he had not received treatment for the disorder.

Medical statements from M.W.A., M.D., F.A.C.S., of the Yuba-
Sutter Neurosurgery, dated in August 1995 are also of record.  
In the statements, M.W.A. documented that in February 1995 
while at work, the veteran stepped off of a forklift, 
estimated to be about two feet high and landed heavily on his 
feet.  The veteran recalled that he felt a "pop" of the low 
midline lumbosacral region with "instant pain."  The pain 
lasted approximately three hours.  The veteran also recalled 
receiving treatment and stated that he had received treatment 
since that time.  M.W.A. also reported that the veteran 
denied any previous or subsequent injury to the lumbar axis 
and noted that his work involved heavy lifting with weights 
varying between 40 and 80 pounds on each order and he worked 
8 to 10 hours a day.  The veteran added that he usually 
offloaded and on loaded wood measuring 16-foot and then 
pushed the cart approximately 40 yards into a bin.  His job 
duties involved repetitive tasks, which he had performed for 
over two years.  Prior to that he was employed in the same 
capacity at another motor freight warehouse where he worked 
for one year.  The veteran denied incurring any additional 
injuries at that time.  He also noted that he was in service 
for four years and denied having any back difficulties or 
medical problems during that time.  The medical statements 
thereafter show continued treatment for the veteran's lower 
back injury and that he participated in physical therapy.

On VA examination in September 1995, the veteran recalled 
that stepping off of a forklift and feeling a sudden pain of 
the lower back, he received emergency room treatment and a 
diagnosis of having a back strain was made.  Thereafter, the 
examiner noted that a clinical evaluation of the veteran's 
lumbar spine was not accomplish because the veteran was 
instructed by his private physician to avoid bending.  The 
veteran however wore a rigid, plastic back brace with a metal 
joint attached to the right thigh.  The diagnoses included 
lumbosacral strain.

Also of record are several supporting statements from the 
veteran's relatives.  In March 1996, the veteran's parents, 
uncle, brother, and grandfather stated that prior to service 
the veteran was a "typical outdoorsman."  He enjoyed 
fishing, hunting, camping, etc.  After service, however, he 
had problems lifting heavy objects and bending over due to 
pulled muscles of the back and a possible pinched nerve.  It 
was also asserted that since service the veteran has 
experienced back pain.  

In an undated statement, the veteran added that while in 
service he sustained a back injury.  He recalled lifting a 
life raft and experiencing pain of the middle back.  
Consequently, he went to sick call and was prescribed Motrin 
and bedrest.  Additionally, in a separate letter, the 
veteran's spouse added that prior to service, the veteran was 
energetic, enthusiastic, and a fun outdoorsman, but while in 
service, he sustained a back injury while lifting a life 
raft.  

VA treatment reports dated from February 1995 to April 1996 
document complaints of lower back pain and treatment received 
for the disability.  In part, an April 1996 clinical entry 
notes that the veteran had experienced difficulty with 
sleeping because of increased symptoms from unrelated 
disorders and increased symptoms manifested by a February 
1995 work-related back injury.  The reports did not reference 
service or any events from service.

At his personal hearing in August 1997, the veteran recalled 
lifting rafts while in service and injuring his lower mid 
back.  He also recalled receiving medication at that time.  
The veteran then noted that in 1995 he injured his back and 
received Worker's Compensation.  He, however, maintained that 
his recurring back pain existed prior to the work-related 
injury.  At the hearing, the veteran also submitted the 
above-referenced January 1993 report showing his complaints 
for recurring lower back pain.  

Also of record is a May 1996 Persian Gulf Registry report.  
On VA examination in October 1997, the veteran reiterated 
sustaining a lower back injury while lifting a life raft in 
service, reinjuring his back while at work after service, and 
incurring an infection.  After examination, a diagnosis of 
chronic low back strain was made. 

Also of record are reports from Comp Care and medical 
statements from M.W.A., M.D., of Yuba-Sutter Neurosurgery, 
dated from September to November 1996, both showing continued 
treatment for low back pain, as well as medical reports and 
statements from M.A., M.D. of the University of California at 
Davis, dated from October 1995 to June 1996 showing that in 
October 1995, the veteran complained of pain of the center of 
his spine occurring approximately eight months before when he 
slipped off of a forklift.  

As demonstrated above, the evidence does not show that a 
well-grounded claim has been submitted for entitlement to 
service connection on a direct basis.  At the outset, the 
Board acknowledges that service medical records show that the 
veteran complained of lower back pain in April 1991 and 
received treatment.  It is also acknowledged that an 
assessment of muscular strain was made at that time.  
Nevertheless, the service medical records thereafter show no 
additional complaints of or findings associated with lower 
back pain, and on discharge examination in February 1992, 
clinical evaluation of the musculoskeletal system was normal.  
The Report of Medical History is also normal.  Thus, the 
service medical records fail to show that the veteran's in-
service complaints resulting in chronic disability or that 
any currently diagnosed low back disorder was incurred in 
service.  Additionally, subsequent to service, the medical 
evidence fails to indicate the veteran's currently diagnosed 
lower back pain is related to service or any events from 
service.  In fact, not one of the veteran's post-service 
treatment reports relates his back injury to service or any 
events from service.  Further although the evidence shows 
that the veteran complained of recurrent lower back pain in 
January 1993, it also shows that he provided a history of 
lifting heavy objects while at work and denied incurring any 
prior back injuries.  In this case, the record clearly shows 
that the veteran's currently diagnosed back injury was 
sustained in February 1995 while at work and that since that 
incident, he has received treatment.  In view of the 
foregoing, the evidence shows that the veteran's claim is not 
well grounded on a direct basis.  There is no medical 
evidence of record showing that the veteran's currently 
diagnosed lower back disorder was incurred in service or is 
related to any events from service.  

The veteran's claim is not well grounded on a presumptive 
basis, too.  The Board acknowledges the veteran's complaints 
of low back pain.  The Board also acknowledges that the 
veteran served in the Southwest Asia theater during the 
Persian Gulf War and that VA regulation provides that where 
there are objective indications of a chronic disability 
resulting from the undiagnosed illness and the disability has 
manifested to a degree of 10 percent prior to December 31, 
2001, service connection on a presumptive basis is warranted.  
38 C.F.R. § 3.317.  However, in this case the evidence 
clearly shows that diagnoses of lumbosacral strain and 
chronic lower back strain have been made.  Even in service, 
an assessment of muscle strain of the lower back was made.  
In light of the diagnoses of record, the Board finds that the 
veteran's low back disability is clinically related to 
diagnosed disorders, and, as such, the matter is not well 
grounded with respect to entitlement to service connection on 
a presumptive bases under the provisions of 
38 C.F.R. § 3.317. 

Finally, the Board acknowledges the presence of the 
supporting statements from the veteran's relatives which 
maintain that his disorder was incurred in service.  The 
veteran's hearing testimony and contentions set forth on 
appeal, in which he essentially asserts that he sustained his 
back injury in service while lifting life rafts and that the 
subsequent work-related injury merely aggravated the in 
service injury are also acknowledged.  Nevertheless, in spite 
of the foregoing statements, the veteran's claim remains not 
well grounded.  There is no competent evidence of record 
demonstrating that either the veteran or his relatives are 
competent to etiologically relate his currently diagnosed 
back disorder to service or any events from service.  As lay 
persons, they are not competent to render such an opinion.  
Thus, the veteran's claim remains not well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education).  

Additionally, the veteran cannot well ground his claim upon 
the fact that he received complained of lower back pain 
during service and upon the current diagnosis of a low back 
disorder.  That is not enough under 38 U.S.C.A. § 5107(a).  
See generally Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Caluza, supra.  As noted above, where the determinative 
issues involve medical causation or diagnosis, there must be 
competent medical evidence supporting a claim to make it 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Here, 
such evidence is not present. 

Based on the above-discussed reasoning, the Board finds that 
the veteran's claim of entitlement to service connection for 
a low back disability is not well grounded.  If the veteran 
fails to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit, supra; 38 C.F.R. § 
3.159(a).  The Board further finds that the RO advised the 
veteran of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The claim is denied.


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for a low back injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

